UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 8, 2013 (November 7, 2013) KALLO INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53183 (Commission File No.) 15 Allstate Parkway, Suite 600 Markham, Ontario CanadaL3R 5B4 (Address of principal executive offices and Zip Code) (416) 246-9997 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE. On November 7, 2013, we issued a press release announcing that Monsieur Directeur Général de l’Administration et Controle des Grands Project (ACGP) Guineahas officially confirmed final discussions with the Company on financing, contracts and delivery timelines of Kallo MobileCare™. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press Release – November 7, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 8th day of November, 2013. KALLO INC. BY: VINCE LEITAO Vince Leitao President, Chief Operating Officer and a member of the Board of Directors -2-
